DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Kim in view of Wu
Claims 1, 3-5, 7-9, 11, 13-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.(USPubN 2016/0150338; hereinafter Kim) in view of Wu et al.(USPubN 2014/0364982; hereinafter Wu).
As per claim 1, Kim teaches a system for modifying videos based on music, the system comprising: one or more physical processors configured by machine-readable instructions(“Terms such as “. . . unit”, “. . . module”, or the like refer to units that perform at least one function or operation, and the units may be implemented as hardware such as FPGA or ASIC, software, or a combination of hardware and software. However, the “unit” is not limited to software or hardware. The “unit” may be configured to exist in a storage medium that is addressable, or may be configured to reproduce one or more processors” in Para.[0069]) to: 
access music information defining a music track, the music track providing an accompaniment for video content, the music track having one or more music events, the individual music events corresponding to different moments within the music track, wherein the one or more music events are classified based on intensities within multiple frequency ranges of one or more pulses occurring within the music event(“The data acquirer 132 may include a microphone and/or a camera (not shown) for acquiring data about at least one of sound, image, and video. In FIG. 3, the receiver 110 and the data acquirer 132 are separately provided, but are not limited thereto, that is, the data acquirer 132 may be integrated with the receiver 110. The camera included in the data acquirer 132 may process image frames of, for example, a still image, a video, etc. obtained by an image sensor.” In Para.[0107], “The sound processor 120 extracts frequency characteristics of the acoustic input received through the receiver 110, and analyzes the frequency characteristics to determine whether a first acoustic event has occurred. The sound processor 120 may compare the frequency characteristics of the acoustic input with those of a plurality of acoustic models corresponding to a plurality of acoustic events stored in advance so as to determine which one of the plurality of acoustic events has occurred. The frequency characteristics may denote distribution of frequency components of the acoustic input, which are extracted by analyzing a frequency spectrum of the acoustic input” in Para.[0086], “The sound processor 120 may calculate a plurality of similarity values between the frequency characteristics of the acoustic 
Kim is silent about select one or more transition effects for the one or more music events within the music track based on the classification of the one or more music events; and apply the one or more transition effects to the video content.
Wu teaches select one or more transition effects for the one or more music events within the music track based on the classification of the one or more music events; and apply the one or more transition effects to the video content(“The processing unit analyzes the music file to obtain a frequency spectrum corresponding to the music file, and detects at least one beat point on the time line for the music file based on the frequency spectrum. The processing unit generates media data for the media files based on the music file and a theme defining effects or transitions between the media files, wherein the sequence of the respective effects or transitions, and the corresponding media files which are selected for the respective effects or transitions are determined according to the at least one beat point of the music file” in Para.[0010], “a plurality of media files are analyzed to obtain a theme. Similarly, in some embodiments, the media files comprise images, videos, music, and/or texts. In some embodiments, an engine can simultaneously provide at least one video of n seconds and m images in n seconds. … media data is produced using the media files according to the theme and a script file corresponding to the music file … the sequence of the respective effects or transitions can be determined according to the beat points of the music file, and the corresponding media files which should be selected for the respective effects or transitions can be determined according to the beat 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Kim with the above teachings of Wu in order to enhance an end user's experience of video content by applying sound effects.
As per claim 3, Kim and Wu teach all of limitation of claim 1. 
Kim teaches wherein one or more consecutive pulses are grouped based on similarity of the intensities within the multiple frequency ranges(“The sound processor 120 may calculate a plurality of similarity values between the frequency characteristics of the acoustic input and the frequency characteristics of the plurality of acoustic models corresponding to the plurality of acoustic events” in Para.[0087], Para.[0132], Para.[0152]).
As per claim 4, Kim and Wu teach all of limitation of claim 3. 
Kim is silent about wherein the one or more transition effects are selected further based on the grouping of the consecutive pulses. 
Wu teaches wherein the one or more transition effects are selected further based on the grouping of the consecutive pulses(Para.[0010], [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Kim with the above teachings of Wu in order to enhance an end user's experience of video content by applying sound effects.
As per claim 5, Kim and Wu teach all of limitation of claim 1. 
Kim is silent about wherein one or more visual effects are selected for the one or more music events within the music track based on the classification of the one or more music events.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Kim with the above teachings of Wu in order to enhance an end user's experience of video content by applying sound effects.
As per claim 7, Kim and Wu teach all of limitation of claim 1. 
Kim is silent about wherein the one or more transition effects include one or more visual transformations of the video content. 
Wu teaches wherein the one or more transition effects include one or more visual transformations of the video content(“During the generation of media data, effects, such as spot light, color effect, ken burns, and others and/or transitions, such as fade in/out, rotation, zoom in/out, and others are generated between the media files, and/or applied to the media files” in Para.[0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Kim with the above teachings of Wu in order to enhance an end user's experience of video content by applying sound effects.
As per claim 8, Kim and Wu teach all of limitation of claim 7. 
Kim is silent about wherein the one or more visual transformations of the video content include one or more of a mix, a dissolve, a crossfade, a fade, a wipe, a rotation, or a shake. 
Wu teaches wherein the one or more visual transformations of the video content include one or more of a mix, a dissolve, a crossfade, a fade, a wipe, a rotation, or a shake(“During the generation of media data, effects, such as spot light, color effect, ken burns, and others and/or transitions, such as fade in/out, rotation, zoom in/out, and others are generated between the media files, and/or applied to the media files” in Para.[0025]).

As per claim 9, Kim and Wu teach all of limitation of claim 3. 
Kim teaches wherein the one or more physical processors are further configured by machine-readable instructions to analyze the music track to classify the one or more music events(“The “unit” may be configured to exist in a storage medium that is addressable, or may be configured to reproduce one or more processors” in Para.[0069], Para.[0081]).
As per claim 11, the limitations in the claim 11 has been discussed in the rejection claim 1 and rejected under the same rationale. 	
As per claim 13, the limitations in the claim 13 has been discussed in the rejection claim 3 and rejected under the same rationale. 	
As per claim 14, the limitations in the claim 14 has been discussed in the rejection claim 4 and rejected under the same rationale. 	
As per claim 15, the limitations in the claim 15 has been discussed in the rejection claim 5 and rejected under the same rationale. 	
As per claim 17, the limitations in the claim 17 has been discussed in the rejection claim 7 and rejected under the same rationale. 	
As per claim 18, the limitations in the claim 18 has been discussed in the rejection claim 8 and rejected under the same rationale. 	
As per claim 19, the limitations in the claim 19 has been discussed in the rejection claim 9 and rejected under the same rationale. 	

Kim in view of Wu and Mangold
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.(USPubN 2016/0150338; hereinafter Kim) in view of Wu et al.(USPubN 2014/0364982; hereinafter Wu) further in view of Mangold(USPubN 2014/0172141).
As per claim 2, Kim and Wu teach all of limitation of claim 1. 
Kim teaches wherein the one or more music events are individually classified into one or more categories(“Acoustic events may be classified by at least one of a type of sound source generating the sound and a characteristic of the generated sound” in Para.[0075]).
Kim and Wu are silent about the one or more categories including a weak category and a strong category.
Mangold teaches the one or more categories including a weak category and a strong category(“The audio blocks are analyzed and classified into two groups: strong blocks and weak blocks. The classification is based on properties of the frequency representation of an audio block” in Para.[0108]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Kim and Wu with the above teachings of Mangold in order to enhance user experience and the ease and convenience of filtering media events.
As per claim 12, the limitations in the claim 12 has been discussed in the rejection claim 2 and rejected under the same rationale. 	

Kim in view of Wu and Beauregard
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.(USPubN 2016/0150338; hereinafter Kim) in view of Wu et al.(USPubN 2014/0364982; hereinafter Wu) further in view of Beauregard et al.(USPubN 2008/0016114; hereinafter Beauregard).
As per claim 6, Kim and Wu teach all of limitation of claim 5. 

Beauregard teaches wherein the one or more visual effects include one or more changes in a perceived speed at which the video content is presented during playback(“the visual effect is a slow motion or fast motion effect” in Claim 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Kim and Wu with the above teachings of Beauregard in order to provide high-quality, adaptive media productions without requiring a significant level of skill on the part of the user.
As per claim 16, the limitations in the claim 16 has been discussed in the rejection claim 6 and rejected under the same rationale. 	

Kim in view of Wu and Orito
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.(USPubN 2016/0150338; hereinafter Kim) in view of Wu et al.(USPubN 2014/0364982; hereinafter Wu) further in view of Orito(USPubN 2014/0205262).
As per claim 10, Kim and Wu teach all of limitation of claim 1. 
Kim and Wu are silent about wherein the multiple frequency ranges include a low frequency range, a middle frequency range, and a high frequency range.
Orito teaches wherein the multiple frequency ranges include a low frequency range, a middle frequency range, and a high frequency range(“The equalizer analysis/determination section 420 analyzes the audio signal input from the microphone 410, and determines a suitable equalizer setting at the time of playing back a content. For a suitable equalizer setting, for example, if a low frequency range not higher than about 100 Hz has a predetermined value or more, the gain for a frequency not higher 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Kim and Wu with the above teachings of Orito in order to improve quality of classified music events easily.
As per claim 20, the limitations in the claim 20 has been discussed in the rejection claim 10 and rejected under the same rationale. 	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,127,943.  Although the conflicting claims at issue are not identical, they are not patentably distinct from each other. See the reasons sets forth below:
Instance Application No. 17/239,590
U.S. Patent No. 10,127,943 
1. A system for modifying videos based on music, the system comprising: one or more physical processors configured by machine-readable instructions to: access music information defining a music track, the music track providing an accompaniment for video content, the music track having one or more music events, the individual music events corresponding to different moments within the music track, wherein the one or more music events are classified based on intensities within multiple frequency ranges of one or more pulses occurring within the music event; 

2. The system of claim 1, wherein the one or more music events are individually classified into one or more categories, the one or more categories including a weak category and a strong category.

3. The system of claim 1, wherein one or more consecutive pulses are grouped based on similarity of the intensities within the multiple frequency ranges.

4. The system of claim 3, wherein the one or more transition effects are selected further based on the grouping of the consecutive pulses.

5. The system of claim 1, wherein one or more visual effects are selected for the one or more 

6. The system of claim 5, wherein the one or more visual effects include one or more changes in a perceived speed at which the video content is presented during playback.

7. The system of claim 1, wherein the one or more transition effects include one or more visual transformations of the video content.

8. The system of claim 7, wherein the one or more visual transformations of the video content include one or more of a mix, a dissolve, a crossfade, a fade, a wipe, a rotation, or a shake.

9. The system of claim 1, wherein the one or more physical processors are further configured by machine-readable instructions to analyze the music track to classify the one or more music events.

10. The system of claim 1, wherein the multiple frequency ranges include a low frequency range, a middle frequency range, and a high frequency range.

11. A method for modifying videos based on music, the method comprising: accessing music information defining a music track, the music track providing an accompaniment for video content, the music track having one or more music events, the individual music events corresponding to different moments within the music track, wherein the one or more music events are classified based on intensities within multiple frequency ranges of one or more pulses occurring within the music event; selecting one or more transition effects for the one or more music events within the music track based on the classification of the one or more music events; and applying the one or more transition effects to the video content.



13. The method of claim 11, wherein one or more consecutive pulses are grouped based on similarity of the intensities within the multiple frequency ranges.

14. The method of claim 13, wherein the one or more transition effects are selected further based on the grouping of the consecutive pulses.

15. The method of claim 11, wherein one or more visual effects are selected for the one or more music events within the music track based on the classification of the one or more music events.

16. The method of claim 15, wherein the one or more visual effects include one or more 

17. The method of claim 11, wherein the one or more transition effects include one or more visual transformations of the video content.

18. The method of claim 17, wherein the one or more visual transformations of the video content include one or more of a mix, a dissolve, a crossfade, a fade, a wipe, a rotation, or a shake.

19. The method of claim 11, further comprising analyzing the music track to classify the one or more music events.

20. The method of claim 11, wherein the multiple frequency ranges include a low frequency range, a middle frequency range, and a high frequency range.



    2. The system of claim 1, wherein the one or more categories include a weak category, an average category, a strong category, and an intense category. 

    3. The system of claim 1, wherein one or more consecutive pulses are grouped based 

    4. The system of claim 3, wherein the one or more visual effects are selected further based on the grouping of the consecutive pulses. 

    5. The system of claim 1, wherein the one or more visual effects are selected further based on a user selection. 

    6. The system of claim 1, wherein the one or more visual effects include one or more changes in a perceived speed at which the video content is presented during playback. 

    7. The system of claim 1, wherein the one or more visual effects include one or more visual transformations of the video content. 

    8. The system of claim 1, wherein the one or more physical processors are further configured by machine-readable instructions 

    9. A method for modifying videos based on music, the method comprising: accessing video information defining video content; accessing music information defining a music track, the music track providing an accompaniment for the video content, the music track having pulses and one or more music events, the individual music events corresponding to different moments within the music track, wherein the one or more music events are individually classified into one or more categories based on intensities of one or more pulses occurring within the music event, wherein the one or more music events are classified into the one or more categories based on the intensities of the one or more pulses within a low frequency range, a middle frequency range, and a high frequency range; selecting one or more visual effects for one or more of the different moments within the 

    10. The method of claim 9, wherein the one or more categories include a weak category, an average category, a strong category, and an intense category. 

    11. The method of claim 9, wherein one or more consecutive pulses are grouped based on similarity of the intensities within the low frequency range, the middle frequency range, and the high frequency range. 

    12. The method of claim 11, wherein the one or more visual effects are selected further based on the grouping of the consecutive pulses. 



    14. The method of claim 9, wherein the one or more visual effects include one or more changes in a perceived speed at which the video content is presented during playback. 

    15. The method of claim 9, wherein the one or more visual effects include one or more visual transformations of the video content. 

    16. The method of claim 9, further comprising analyzing the music track to classify the one or more music events into the one or more categories. 

    17. A system for modifying videos based on music, the system comprising: one or more physical processors configured by machine-readable instructions to: access video information defining video content; access music information defining a music track, the 

    18. The system of claim 17, wherein: one or more consecutive pulses are grouped by 


Claims 1-20 are anticipated by U.S. Patent No. 10,127,943 claims 1-18 as show in the table above.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,679,670.  Although the conflicting claims at issue are not identical, they are not patentably distinct from each other. See the reasons sets forth below:
Instance Application No. 17/239,590
U.S. Patent No. 10,679,670 
1. A system for modifying videos based on music, the system comprising: one or more physical processors configured by machine-readable instructions to: access music information defining a music track, the music track providing an accompaniment for video content, the music track having one or more music events, the individual music events corresponding to different moments within the music track, wherein the one or more music 

2. The system of claim 1, wherein the one or more music events are individually classified into one or more categories, the one or more categories including a weak category and a strong category.

3. The system of claim 1, wherein one or more consecutive pulses are grouped based on similarity of the intensities within the multiple frequency ranges.

4. The system of claim 3, wherein the one or more transition effects are selected further based on the grouping of the consecutive pulses.

5. The system of claim 1, wherein one or more visual effects are selected for the one or more music events within the music track based on the classification of the one or more music events.

6. The system of claim 5, wherein the one or more visual effects include one or more changes in a perceived speed at which the video content is presented during playback.

7. The system of claim 1, wherein the one or more transition effects include one or more visual transformations of the video content.

8. The system of claim 7, wherein the one or more visual transformations of the video content include one or more of a mix, a dissolve, a crossfade, a fade, a wipe, a rotation, or a shake.

9. The system of claim 1, wherein the one or more physical processors are further 

10. The system of claim 1, wherein the multiple frequency ranges include a low frequency range, a middle frequency range, and a high frequency range.

11. A method for modifying videos based on music, the method comprising: accessing music information defining a music track, the music track providing an accompaniment for video content, the music track having one or more music events, the individual music events corresponding to different moments within the music track, wherein the one or more music events are classified based on intensities within multiple frequency ranges of one or more pulses occurring within the music event; selecting one or more transition effects for the one or more music events within the music track based on the classification of the one or 

12. The method of claim 11, wherein the one or more music events are individually classified into one or more categories, the one or more categories including a weak category and a strong category.

13. The method of claim 11, wherein one or more consecutive pulses are grouped based on similarity of the intensities within the multiple frequency ranges.

14. The method of claim 13, wherein the one or more transition effects are selected further based on the grouping of the consecutive pulses.

15. The method of claim 11, wherein one or more visual effects are selected for the one or more music events within the music track based on the classification of the one or more music events.

16. The method of claim 15, wherein the one or more visual effects include one or more changes in a perceived speed at which the video content is presented during playback.

17. The method of claim 11, wherein the one or more transition effects include one or more visual transformations of the video content.

18. The method of claim 17, wherein the one or more visual transformations of the video content include one or more of a mix, a dissolve, a crossfade, a fade, a wipe, a rotation, or a shake.

19. The method of claim 11, further comprising analyzing the music track to classify the one or more music events.

20. The method of claim 11, wherein the multiple frequency ranges include a low frequency range, a middle frequency range, and a high frequency range.



2. The system of claim 1, wherein the one or more categories include a weak category and a strong category. 



4. The system of claim 3, wherein the one or more visual effects are selected further based on the grouping of the consecutive pulses. 

5. The system of claim 1, wherein the one or more visual effects include one or more changes in a perceived speed at which the video content is presented during playback. 

6. The system of claim 5, wherein the one or more changes in a perceived speed at which the video content is presented during playback include one or more speed ramps. 

7. The system of claim 1, wherein the one or more visual effects include one or more visual transformations of the video content. 



9. The system of claim 1, wherein the one or more physical processors are further configured by machine-readable instructions to analyze the music track to classify the one or more music events into the one or more categories. 

10. The system of claim 1, wherein the multiple frequency ranges include a low frequency range, a middle frequency range, and a high frequency range. 

11. A method for modifying videos based on music, the method comprising: accessing video information defining video content; accessing music information defining a music track, the music track providing an accompaniment for the video content, the 

12. The method of claim 11, wherein the one or more categories include a weak category and a strong category. 

13. The method of claim 11, wherein one or more consecutive pulses are grouped based on similarity of the intensities within the multiple frequency ranges. 

14. The method of claim 13, wherein the one or more visual effects are selected further based on the grouping of the consecutive pulses. 

15. The method of claim 11, wherein the one or more visual effects include one or more changes in a perceived speed at which the video content is presented during playback. 

16. The method of claim 15, wherein the one or more changes in a perceived speed at which the video content is presented during playback include one or more speed ramps. 

17. The method of claim 11, wherein the one or more visual effects include one or more visual transformations of the video content. 

18. The method of claim 17, wherein the one or more visual transformations of the video content include one or more of a visual zoom, a visual filter, a visual rotation, a visual overlay, or a visual vibration. 

19. The method of claim 11, further comprising analyzing the music track to classify the one or more music events into the one or more categories. 

20. The method of claim 11, wherein the multiple frequency ranges include a low frequency range, a middle frequency range, and a high frequency range.


Claims 1-20 are anticipated by U.S. Patent No. 10,679,670 claims 1-20 as show in the table above.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,991,396.  Although the conflicting claims at issue are not identical, they are not patentably distinct from each other. See the reasons sets forth below:
Instance Application No. 17/239,590
U.S. Patent No. 10,991,396 


2. The system of claim 1, wherein the one or more music events are individually classified into one or more categories, the one or more categories including a weak category and a strong category.

3. The system of claim 1, wherein one or more consecutive pulses are grouped based on similarity of the intensities within the multiple frequency ranges.

4. The system of claim 3, wherein the one or more transition effects are selected further based on the grouping of the consecutive pulses.

5. The system of claim 1, wherein one or more visual effects are selected for the one or more music events within the music track based on the classification of the one or more music events.

6. The system of claim 5, wherein the one or more visual effects include one or more changes in a perceived speed at which the video content is presented during playback.



8. The system of claim 7, wherein the one or more visual transformations of the video content include one or more of a mix, a dissolve, a crossfade, a fade, a wipe, a rotation, or a shake.

9. The system of claim 1, wherein the one or more physical processors are further configured by machine-readable instructions to analyze the music track to classify the one or more music events.

10. The system of claim 1, wherein the multiple frequency ranges include a low frequency range, a middle frequency range, and a high frequency range.

11. A method for modifying videos based on music, the method comprising: accessing music information defining a music track, the music 

12. The method of claim 11, wherein the one or more music events are individually classified into one or more categories, the one or more categories including a weak category and a strong category.

13. The method of claim 11, wherein one or more consecutive pulses are grouped based on similarity of the intensities within the multiple frequency ranges.

14. The method of claim 13, wherein the one or more transition effects are selected further based on the grouping of the consecutive pulses.

15. The method of claim 11, wherein one or more visual effects are selected for the one or more music events within the music track based on the classification of the one or more music events.

16. The method of claim 15, wherein the one or more visual effects include one or more changes in a perceived speed at which the video content is presented during playback.

17. The method of claim 11, wherein the one or more transition effects include one or more visual transformations of the video content.

18. The method of claim 17, wherein the one or more visual transformations of the video content include one or more of a mix, a 

19. The method of claim 11, further comprising analyzing the music track to classify the one or more music events.

20. The method of claim 11, wherein the multiple frequency ranges include a low frequency range, a middle frequency range, and a high frequency range.





3. The system of claim 1, wherein one or more consecutive pulses are grouped based on similarity of the intensities within the multiple frequency ranges.

4. The system of claim 3, wherein the one or more visual effects are selected further based on the grouping of the consecutive pulses.

5. The system of claim 1, wherein the one or more visual effects include one or more changes in a perceived speed at which the video content is presented during playback.

6. The system of claim 5, wherein the one or more changes in a perceived speed at which the video content is presented during playback include one or more speed ramps.

7. The system of claim 1, wherein the one or more visual effects include one or more visual transformations of the video content.

8. The system of claim 7, wherein the one or more visual transformations of the video content include one or more of a visual zoom, a visual filter, a visual rotation, a visual overlay, or a visual vibration.

9. The system of claim 1, wherein the one or more physical processors are further configured by machine-readable instructions to analyze the music track to classify the one or more music events.

10. The system of claim 1, wherein the multiple frequency ranges include a low frequency range, a middle frequency range, and a high frequency range.

11. A method for modifying videos based on music, the method comprising: accessing 

12. The method of claim 11, wherein the one or more music events are individually classified into one or more categories, the one or more categories including a weak category and a strong category.

13. The method of claim 11, wherein one or more consecutive pulses are grouped based on similarity of the intensities within the multiple frequency ranges.

14. The method of claim 13, wherein the one or more visual effects are selected further based on the grouping of the consecutive pulses.

15. The method of claim 11, wherein the one or more visual effects include one or more changes in a perceived speed at which the video content is presented during playback.

16. The method of claim 15, wherein the one or more changes in a perceived speed at which the video content is presented during playback include one or more speed ramps.

17. The method of claim 11, wherein the one or more visual effects include one or more visual transformations of the video content.

18. The method of claim 17, wherein the one or more visual transformations of the video content include one or more of a visual zoom, a visual filter, a visual rotation, a visual overlay, or a visual vibration.

19. The method of claim 11, further comprising analyzing the music track to classify the one or more music events.

20. The method of claim 11, wherein the multiple frequency ranges include a low frequency range, a middle frequency range, and a high frequency range.


Claims 1-20 are anticipated by U.S. Patent No. 10,991,396 claims 1-20 as show in the table above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333.  The examiner can normally be reached on M - Thur 6:00 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI Q TRAN can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNGHYOUN PARK/Examiner, Art Unit 2484